Exhibit 10.5

 
AFTERMARKET TECHNOLOGY CORP.
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of the
Date of Award indicated below by and between Aftermarket Technology Corp., a
Delaware corporation (the “Company”), and the person named below as Holder.


WHEREAS, Holder is a key Employee of the Company and/or one or more of its
subsidiaries; and pursuant to the Company’s Stock Incentive Plan indicated below
(the “Plan”), the Company’s Compensation and Human Resources Committee (the
“Committee”) and/or its Board of Directors (the “Board”) has approved the award
to Holder of shares of the common stock, par value $0.01 per share, of the
Company (the “Common Stock”), on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:


1.  Award; Vesting. The Company hereby awards to Holder, and Holder hereby
accepts, as of the Date of Award, the number of shares of Common Stock indicated
below (the “Restricted Stock”) for the purchase price per share, if any,
indicated below. The Restricted Stock shall be subject to all of the terms and
conditions set forth in this Agreement, including the restrictions imposed
pursuant to Section 2 hereof.


Holder:   _____________________________
Date of Award:   ___________, 200__
Number of shares of Restricted Stock:   _____________
Purchase Price per share:   none
Vesting Schedule:
__________ shares
on ___________, 200___
 
__________ shares
on ___________, 200___
 
__________ shares
on ___________, 200___
Stock Incentive Plan:   ______________



Holder must be an Employee on the date the Restricted Stock would otherwise vest
pursuant to the above Vesting Schedule. As used herein, Holder will be an
“Employee” so long as he or she is employed on either a full-time or part-time
basis by the Company or one of its subsidiaries.


2.  Restrictions. Unvested Restricted Stock (i) shall not be sold, exchanged,
assigned, transferred, conveyed, gifted, or otherwise disposed of in any way at
any time and (ii) shall not be pledged, encumbered, or otherwise hypothecated in
any way at any time and shall not be subject to execution, attachment, or
similar legal process. Any attempt to sell, transfer, pledge, encumber,
hypothecate, or otherwise dispose of any unvested shares of Restricted Stock
shall be null and void and without legal force or effect.


3.  Acceleration of Vesting. 


(a)  Death or Permanent Disability. If Holder ceases to be an Employee because
of his or her death or Permanent Disability (as defined in Attachment A hereto),
all then unvested Restricted Stock shall vest on the date Holder ceases to be an
Employee.


(b)  Termination Without Cause Within 18 Months After a Change of Control. If
Holder ceases to be an Employee because he or she is terminated without Cause
(as defined in Attachment A hereto) within 18 months after a Change of Control
(as defined in Attachment A hereto), all then unvested Restricted Stock shall
vest on the date Holder ceases to be an Employee.


(c)  Other. In addition, the Board (or the Committee acting in the Board’s
place), in its sole discretion, may accelerate the vesting of the Restricted
Stock at any time and for any reason.
 

--------------------------------------------------------------------------------



4.  Forfeiture of Restricted Stock. Except as provided in Section 3, if Holder
ceases to be an Employee for any reason or no reason, any Restricted Stock that
has not yet vested as of the date that Holder ceases to be an Employee shall be
immediately forfeited and canceled. In that event, the Company shall reimburse
Holder for the cash consideration, if any, paid by Holder for such forfeited
Restricted Stock.


5.  Payment of Withholding Taxes.


(a)  If the Company becomes obligated to withhold an amount on account of any
federal, state or local tax imposed as a result of the grant or sale of the
Restricted Stock to Holder pursuant to this Agreement (such as in the case of
Holder's election under Section 83(b) of the Internal Revenue Code) or the
termination of the restrictions imposed upon the Restricted Stock hereunder
including, without limitation, any federal, state or other income tax, or any
FICA, state disability insurance tax or other employment tax (the date upon
which the Company becomes so obligated being the “Withholding Date”), then
Holder shall pay such amount (the “Withholding Liability”) to the Company on the
Withholding Date by one or a combination of the following means as Holder may
elect:



 
(i)
delivering cash or check payable to the Company;




 
(ii)
delivering already-owned shares of Common Stock (free and clear of any pledge,
commitment, lien, claim or other encumbrance) having an aggregate fair market
value (as defined in the Plan) as of the Withholding Date equal to the
Withholding Liability to be so paid, provided that the Company is not then
prohibited by law or any instrument or agreement from purchasing or acquiring
such shares of Common Stock; and/or




 
(iii)
withholding from the shares of Common Stock otherwise to be released to Holder
upon the vesting thereof a number of shares having an aggregate fair market
value (as defined in the Plan) as of the Withholding Date equal to the
Withholding Liability to be so paid.



Notwithstanding the foregoing, Holder may not elect to deliver already-owned
shares under clause (ii) above or have shares withheld under clause (iii) above
(x) if the Board (or the Committee acting in the Board’s place) decides
otherwise, (y) the Company is then prohibited by law or any instrument or
agreement from purchasing or acquiring such shares, or (z) to the extent that
the fair market value (as defined in the Plan) of such shares would exceed the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to Holder’s supplemental taxable income relating to the
Restricted Stock).


(b)  If Holder's Withholding Liability is not otherwise satisfied pursuant to
(a) above, then the Company shall have the right to withhold and deduct from any
compensation or other amounts otherwise due to Holder an amount necessary to
satisfy such Withholding Liability. Furthermore, the Company shall have the
right to deduct and withhold any such applicable taxes from, or in respect of,
any dividends or other distributions paid on or in respect of the Restricted
Stock. All taxes, if any, in respect of the grant of the Restricted Stock or any
other payments hereunder shall be solely Holder's responsibility and shall be
paid by Holder. Holder will notify the Company of his or her intention to make
an election under Section 83(b) of the Code at least five (5) business days
before making such election.


(c)  The Board (or the Committee acting in the Board’s place), in its sole
discretion, may impose any additional conditions under subsections (a) and/or
(b) as may be required to comply with Section 16(b) of the Securities Exchange
Act of 1934 (including any rules promulgated thereunder). The Board (or the
Committee acting in the Board’s place) shall have sole discretion to approve or
disapprove any Withholding Liability payment election made by Holder and may
adopt such rules and regulations as are consistent with and necessary to
implement the foregoing.
 
2

--------------------------------------------------------------------------------



6.  Escrow.


(a)  Until a share of Restricted Stock vests, (i) the record address of Holder
as the holder of record of such share shall be c/o the Secretary of the Company
at the address of the Company’s principal executive office, and (ii) the share
will be kept in a restricted account maintained with the Company’s stock
transfer agent.


(b)  From and after the date upon which a share of Restricted Stock vests,
Holder shall be entitled (provided that Holder shall have paid the Withholding
Liability to the Company pursuant to Section 5 hereof) to receive a stock
certificate representing such share (together with any cash, property and/or
securities comprising all or any part of such Restricted Stock as provided in
Section 7 hereof).


7.  Voting; Dividends; Certain Corporate Transactions.


(a)  Subject to the provisions of the Plan and this Agreement, Holder shall have
all of the powers, preferences, and rights of a holder of Common Stock with
respect to the Restricted Stock. Holder shall be entitled to exercise all voting
rights with respect to the Restricted Stock and to receive all regular cash
dividends paid with respect thereto. Any stock dividends paid in respect of
shares of unvested Restricted Stock shall be treated as additional Restricted
Stock and shall be subject to the same restrictions and other terms and
conditions that apply to the shares of unvested Restricted Stock with respect to
which such stock dividends are paid. Holder agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, any protection
against potential future dilution of Holder's stockholder interest in the
Company for any reason, except as may otherwise be provided in the Plan.


(b)  In the event that the outstanding securities of any class then comprising
the Restricted Stock are increased, decreased or exchanged for or converted into
cash, property and/or a different number or kind of securities, or cash,
property and/or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, restructuring, reclassification, spin-off,
spin-out, dividend (other than a regular cash dividend) or other distribution,
stock split, reverse stock split or the like, then, unless the Board (or the
Committee acting in the Board’s place) shall determine otherwise, the term
“Restricted Stock” shall, from and after the date of such event, include such
cash, property and/or securities so distributed in respect of the Restricted
Stock, or into or for which the shares of Restricted Stock are so increased,
decreased, exchanged or converted.


8.  Securities Laws. Holder represents to the Company that the resale of the
shares of Common Stock issued pursuant to this Agreement shall be subject to,
and shall comply with, any applicable requirements of federal and state
securities laws, rules, and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Securities Exchange Act of 1934
and the respective rules and regulations promulgated thereunder) and any other
law, rule, or regulation applicable thereto, as such laws, rules, and
regulations may be amended from time to time.


9.  Plan. The Restricted Stock is granted pursuant to the Plan, as in effect on
the Date of Grant, and is subject to all the terms and conditions of the Plan,
as the same may be amended from time to time; provided, however, that no such
amendment shall deprive Holder, without his or her consent, of the Restricted
Stock or of any of Holder's rights under this Agreement. The interpretation and
construction by the Board (or the Committee acting in the Board’s place) of the
Plan, this Agreement and such rules and regulations as may be adopted by the
Board (or the Committee acting in the Board’s place) for the purpose of
administering the Plan shall be final and binding upon Holder. Until the
Restricted Stock vests in full, the Company shall, upon written request
therefor, send a copy of the Plan, in its then-current form, to Holder.


10.  Employment or Other Status Rights. No provision of this Agreement shall
(a) confer upon Holder any right to continue as an employee of the Company or
any of its subsidiaries, (b) affect the right of the Company and each of its
subsidiaries to terminate the employment of Holder, with or without cause, or
(c) confer upon Holder any right to

3

--------------------------------------------------------------------------------



participate in any employee benefit plan or other program of the Company or any
of its subsidiaries other than the Plan. Holder hereby acknowledges and agrees
that the Company and each of its subsidiaries may terminate the employment of
Holder at any time and for any reason, or for no reason, unless Holder and the
Company or such subsidiary are parties to a written employment agreement that
expressly provides otherwise.


11.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, guardians, beneficiaries, successors and
assigns.


12.  Notices. All notices and other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed given
(i) five days after mailing by certified or registered mail, postage prepaid,
return receipt requested, (ii) the next business day after being sent through an
overnight delivery service under circumstances in which such service guarantees
next day delivery, or (iii) when actually received if sent by any other method.
All notices shall be sent to the Company at 1400 Opus Place, Suite 600, Downers
Grove, Illinois 60515, attention General Counsel, and to Holder at the address
set forth beneath his or her signature on the signature page hereof, or at such
other addresses as they may designate by written notice in the manner aforesaid.


13.  Governing Law; Entire Agreement. This Agreement shall be governed by and
shall be construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof. This Agreement contains
the entire agreement between Holder and the Company with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether oral or written, between such parties relating to such
subject matter.


14.  Severability. The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality, or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality, or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


IN WITNESS WHEREOF, the Company and Holder have duly executed this Agreement in
one or more counterparts, each of which shall be deemed an original, as of the
Date of Award.

        AFTERMARKET TECHNOLOGY CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

 
Donald T. Johnson, Jr.
Chairman, President and Chief Executive Officer

 
 
 
[name of Holder]
 
 
[signature]
 
[street address]
 
[city, state and ZIP code]




4

--------------------------------------------------------------------------------



ATTACHMENT A


Definitions


“Cause” means the occurrence or existence of any of the following with respect
to Holder, as determined by the Company in its sole discretion:


(a)  a material breach by Holder of (x) his or her duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company or any of its affiliates that has not been approved by the Company, or
(y) the terms of his or her employment, if in any such case such material breach
remains uncured after the lapse of 30 days following the date that the Company
has given Holder written notice thereof;


(b)  the material breach by Holder of any duty referred to in clause (A) above
as to which at least one written notice has been given pursuant to clause (A);


(c)  any act of dishonesty, misappropriation, embezzlement, intentional fraud or
similar conduct involving the Company or any of its affiliates;


(d)  the conviction or the plea of nolo contendere or the equivalent in respect
of a felony involving moral turpitude;


(e)  any intentional damage of a material nature to any property of the Company
or any of its affiliates;


(f)  the repeated non-prescription use of any controlled substance or the
repeated use of alcohol or any other non-controlled substance that, in the
reasonable determination of the Company renders Holder unfit to serve in his or
her capacity as an employee of the Company or its affiliates; or


(g)  failure to perform his or her duties in a reasonably satisfactory manner
where such failure has continued for 30 days following notice thereof; provided,
however, that this subpart (g) shall cease to be of effect upon a Change of
Control.


“Change of Control” means the first to occur of the following events:


(a)  any sale or transfer or other conveyance, whether director or indirect, of
all or substantially all of the assets of the Company, on a consolidated basis,
in one transaction or a series of related transactions, unless, immediately
after giving effect to such transaction, at least 85% of the total voting power
normally entitled to vote in the election of directors, managers or trustees, as
applicable, of the transferee is “beneficially owned” by persons who,
immediately prior to the transaction, beneficially owned 100% of the total
voting power normally entitled to vote in the election of directors of the
Company;


(b)  any Person or Group (as defined below) is or becomes the "beneficial
owner," directly or indirectly, of more than 35% of the total voting power in
the aggregate of all classes of Capital Stock of the Company then outstanding
normally entitled to vote in elections of directors;


(c)  during any period of 12 consecutive months, individuals who at the
beginning of such 12-month period constituted the Board (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board then in
office; or


5

--------------------------------------------------------------------------------



(d)  a reorganization, merger or consolidation of the Company the consummation
of which results in the outstanding securities of the same class as the
Restricted Stock being exchanged for or converted into cash, property and/or a
different kind of securities, unless, immediately after giving effect to such
transaction, at least 85% of the total voting power normally entitled to vote in
the election of directors, managers or trustees, as applicable, of the entity
surviving or resulting from such reorganization, merger or consolidation is
“beneficially owned” by persons who, immediately prior to the transaction,
beneficially owned 100% of the total voting power normally entitled to vote in
the election of directors of the Company.


"Permanent Disability" means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than 12 months. Holder shall not be
deemed to have a Permanent Disability until proof of the existence thereof shall
have been furnished to the Board in such form and manner, and at such times, as
the Board may require. Any determination by the Board that Holder does or does
not have a Permanent Disability shall be final and binding upon the Company and
Holder.


“Person” and “Group” have the meanings used for purposes of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, whether or not such sections apply
to the transaction in question.




6

--------------------------------------------------------------------------------

